Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28-29, 31, 33, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137).
As to claim 28, Gokcebay discloses electronic keypad lock for furniture, cabinets or lockers (Fig. 2: cabinets), comprising:- a case having means for the fixing thereof to the inner part of a door of a piece of furniture, cabinet or locker (Fig. 4-5: attaching to door); - a locking element electronically activated (Paragraph 76: locking and unlocking); - an autonomous power module being supplied by at least one battery (Abstract: batteries); - a wireless communication module (Paragraph 15: wireless communication); - wireless access electronic means for receiving access data, wherein said wireless access electronic means comprise: a keypad having means for (Fig. 4-5, 8-10: keypad at front) and being configured to communicate with an electronic control module (Paragraph 3: keypad); an RF antenna located inside the case and included in the keypad (Paragraph 117: wireless communication); and an RFID and/or NFC reader (Paragraph 116: RFID).
Gokcebay does not explicitly disclose an electronic control module configured to operate the lock in any of the following modes of operation: an offline mode, by means of which the locking element is autonomously activated based on the access data received; an online mode, by means of which the access data being received are sent to a central control unit and the activation of the locking element is performed based on the activating instructions remotely received from said central control unit, the lock automatically operating in an offline mode under conditions of a failure event in the communications with the central control unit.
Tonnesson discloses  an electronic control module configured to operate the lock in any of the following modes of operation: an offline mode, by means of which the locking element is autonomously activated based on the access data received (Page 4 lines 1-15: off-line operation); an online mode, by means of which the access data being received are sent to a central control unit and the activation of the locking element is performed based on the activating instructions remotely received from said central control unit (Page 6 lines 14-17: exchange communication with central station to control lock), the lock automatically operating in an offline mode under conditions of a failure event in the communications with the central control unit (claim 7: operates offline when having a communication fault).

The motivation for such a modification would be allow for a flexible system than reduces power consumption while being able to be maintained more easily using a central system.
Gokcebay in view of Tonnesson does not explicitly disclose an RFID and/or NFC reader with an RF antenna for receiving RFID and/or NFC identification signals, the RF antenna incorporated located inside the keypad.
Ullrich discloses an RFID and/or NFC reader with an RF antenna for receiving RFID and/or NFC identification signals, the RF antenna incorporated located inside the keypad (Paragraph 209, 214: the RFID reader within the keypad).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Tonnesson to place the reader within the keypad as taught by Ullrich.
The motivation for such a modification would be allow for a more compact structure that allows more functionality and options for the user.
Gokcebay in view of Tonnesson and in further view of Ullrich does not explicitly disclose a detector for detecting a locked door, wherein the electronic control module is further configured to identify non authorized tampering of the piece of furniture, cabinet or locker by detecting the door opening when the locking element is in a locked position and to generate a warning alarm.
(col. 3 line 53 – col. 4 line 5: detect latch is locked and door is opened).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Tonnesson and in further view of Ullrich to detect tampering as taught by Shiu.
The motivation for such a modification would be allow the user to be aware of any unauthorized access attempts.
Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu does not explicitly disclose the central control unit and the activation of the locking element is performed based on the activating instructions remotely received from said central control unit after verification of the access data.
Yamada discloses the central control unit and the activation of the locking element is performed based on the activating instructions remotely received from said central control unit after verification of the access data (Fig. 10: data is sent from the card reader to the central management for authentication and the lock is unlocked by the central management after authentication).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu to use a central management for authentication as taught by Yamada.

As such, while Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada discloses an online and offline mode (Tonnesson; Page 4 lines 1-15: off-line operation, Page 6 lines 14-17: exchange communication with central station to control lock) whereas communication to a central server for activating the lock (Yamada; Fig. 10), Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada does not explicitly disclose wherein the electronic control module awakens when a user interacts with the electronic access means for initiating communication.  Chen discloses that it is known in the art to have the electronic control module awakens when a user interacts with the electronic access means for initiating communication (Claim 19: wake up button for establishing connection).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada to use an awaken button as taught by Chen.
The motivation for such a modification would be to conserve energy and allow the system to know when to exit the energy saving state (Chen; Claim 5).
	As to claim 29, Gokcebay in view of Tonnesson discloses wherein it comprises a LED being visible at the front side of the door to indicate the lock state (Gokcebay; Paragraph 68: lock/unlock status).
claim 31, Gokcebay in view of Tonnesson discloses wherein the electronic lock communicates with the central control unit upon a request from the lock, keeping the wireless communication module deactivated when there is no communication going on (Tonnesson; Page 2 lines 13-38: normally in dormant mode).
As to claim 33, Gokcebay in view of Tonnesson discloses wherein it comprises means for detecting a locked door (Gokcebay; Paragraph 68: lock state indicator).
As to claim 38, Gokcebay in view of Tonnesson discloses wherein the power supply for the keypad is performed using the stand-alone power supply module located inside the case, through the elements for the attachment thereof to the door (Gokcebay; Paragraph 8: batteries in the case).

Claim(s) 30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Radicella et al. (PGPub 2010/0276487).
As to claim 30, Gokcebay in view of Tonnesson does not disclose wherein it comprises additional electronic access means located at the front side of the door, and comprising at least one of the following means: An infrared reader; A biometric reader.
	Radicella discloses wherein it comprises additional electronic access means located at the front side of the door, and comprising at least one of the following means: An infrared reader; A biometric reader (Paragraph 65: biometric reader).

The motivation for such a modification would be to increase security and increase the flexibility of the system.
As to claim 34, Gokcebay in view of Tonnesson does not disclose wherein the wireless communication module is a WiFi module.
Radicella discloses wherein it comprises additional electronic access means located at the front side of the door, and comprising at least one of the following means: An infrared reader; A biometric reader (Paragraph 42: Wi-Fi).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view Tonnesson to use biometric as taught by Radicella.
The motivation for such a modification would be to utilize a well-known wireless communication protocol that has a reasonable expectation of success.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Sotes Delgado (PGPub 2017/0254115).
claim 32, Gokcebay in view of Tonnesson discloses wherein it comprises means for detecting the state of the lock being connected to the electronic control module, a locking sensor and an opening sensor to detect possible different positions of the locking element: open, locked (Gokcebay; Paragraph 68: indicate status of locked or unlocked).
 	Gokcebay in view of Tonnesson does not explicitly disclose comprising a blocking sensor and detect positions of blocked.
	Sotes Delgado discloses comprising a blocking sensor and detect positions of blocked (Paragraph 30-32: sensors for determining when a closure element is blocked and cannot move into position).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view Tonnesson to use block sensor as taught by Sotes Delgado.
The motivation for such a modification would be to increase the security of the system by detecting when certain elements are not working as intended.

Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Cha et al. (KR 101701871).
As to claim 35, Gokcebay in view of Tonnesson does not disclose wherein the keypad is a touch keypad.
(Abstract: touch screen).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view Tonnesson to use touchpad as taught by Cha.
The motivation for such a modification would be to improve security (Cha; Abstract). 
As to claim 36, Gokcebay in view of Tonnesson and in further view of Cha discloses wherein it is configured to randomly change the position of the keys of the touch keypad in successive uses (Cha; Abstract: changing positions of keys).

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Cheng et al. (PGPub 2014/0265359).
As to claim 37, Gokcebay in view of Tonnesson does not explicitly disclose wherein it comprises wireless charging means intended to use the power wirelessly received from radio frequency waves to charge at least one rechargeable battery.
Cheng discloses in it comprises wireless charging means intended to use the power wirelessly received from radio frequency waves to charge at least one rechargeable battery (Paragraph 126: wireless charging).

The motivation for such a modification would be to reduce the amount maintenance tasks of replacing the batteries when the charge runs out.

Claim(s) 39-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Zaniker et al. (PGPub 2014/0354403).
As to claim 39, Gokcebay in view of Tonnesson discloses electronic locking system for furniture, cabinets or lockers, wherein it comprises: a plurality of electronic locks according to claim 28 (Gokcebay; Fig. 2: plural locks).
Gokcebay in view of Tonnesson does not explicitly disclose at least a control unit in communication with the electronic locks and configured to, upon reception of access date sent wirelessly from an electronic lock, verify if said access data grant permission to operate the electronic lock, and send activation instructions for the locking element to the electronic lock based on said verification.
Zaniker discloses at least a control unit in communication with the electronic locks and configured to, upon reception of access date sent wirelessly from an electronic lock, verify if said access data grant permission to operate the electronic lock, (Fig. 11B, Paragraph 55: central controller verifies that the access is within a date period and sends back verification).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view Tonnesson to verify date as taught by Zaniker.
The motivation for such a modification would be to increase the flexibility of the system by allowing the user to control periods of access.
As to claim 40, Gokcebay in view of Tonnesson and in further view of Zaniker discloses wherein it comprises a central control unit (Gokcebay; Paragraph 117: central control).
As to claim 41, Gokcebay in view of Tonnesson and in further view of Zaniker discloses wherein it comprises a plurality of distributed control units (Zaniker; Paragraph 53: kiosks with central controllers, Fig. 10: multiple kiosks).
As to claim 42, Gokcebay in view of Tonnesson and in further view of Zaniker discloses wherein the electronic locks and at least a control unit form a local or wide area configurable network (Gokcebay; Paragraph 120: local network).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Geiszler (PGPub 2016/0322847).
claim 43, while Gokcebay in view of Tonnesson and in further view of Ullrich does not explicitly disclose wherein the RF antenna is implemented as conductive tracks on a printed circuit board of the keypad, Gokcebay in view of Tonnesson and in further view of Ullrich does disclose that the antenna is within the keypad circuit (Ullrich; Paragraph 167, 209).  As such, Geiszler discloses that it would have been obvious to one of ordinary skill in the art to make the antenna from traces on a circuit board (Paragraph 38, 52).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view Tonnesson and in further view of Ullrich to use traces for the antenna as taught by Geiszler.
The motivation for such a modification would be to reduce the number of parts within the system and to allow for a more compact structure.

Claim(s) 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gokcebay (PGPub 2017/0221291) in view of Tonnesson (GB 2236797) and in further view of Ullrich et al. (PGPub 2013/0298616) and in further view of Shiu et al. (US 9255428) and in further view of Yamada (2015/0277409) and in further view of Chen et al. (PGPub 2015/0228137) and in further view of Eichenblatt (PGPub 2016/0247344).
As to claim 44, Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada does not explicitly disclose wherein the detector for detecting a locked door comprises a magnetic sensor configured to detect a magnet located in the inner side wall of the piece of furniture, cabinet or locker.
(Paragraph 76, Fig. 8: magnet reed sensor on inner side).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada to use a reed switch as taught by Eichenblatt.
The motivation for such a modification would be to utilize know proximity sensors to better detect the position of the door.
As to claim 45, Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada and in further view of Eichenblatt discloses wherein the magnetic sensor is housed in a cavity drilled in the side wall of the case in which the locking element is located (Paragraph 76, Fig. 8: magnet reed sensor on inner side).
As to claim 46, Gokcebay in view of Tonnesson and in further view of Ullrich and in further view of Shiu and in further view of Yamada and in further view of Eichenblatt discloses wherein the magnetic sensor is a reed switch (Paragraph 76, Fig. 8: magnet reed sensor on inner side).

Response to Arguments
Applicant’s arguments with respect to claim(s) 28-32, 34-46 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/K.L/Examiner, Art Unit 2683                                                                                                                                                                                                        

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit 2683